Ray, J.
This was a proceeding instituted to have certain bequests in the will of Mary Bepp declared void. The will directs that all her estate shall be converted into money, *483and, after certain specific legacies are paid, divided into seven equal parts, of which four parts are to be divided among “the heirs” of her children, Mary Jane Barlote, Catharine Dyson, Eli Repp and Benjamin Repp, one part going to the heirs of each; and that the money shall be put at interest and paid to the heirs as they arrive at the age of twenty-one years. The children named above are all living. The grandchildren are all minors, and one has been born since the death of the testatrix.
S. Stansifer and F. Winter, for appellant.
It is claimed that the provisions of the will relative to the suspension and ownership of the property, until the arrival of the heirs of the children named above at the age of twenty-one years, are void, under the statute. The court below, on the trial, found, as a matter of law, the provision of the will valid.
This ruling- is in accordance with the authorities. The' estate, vested upon the death of the testatrix. Tucker v. Bishop, 16 N. Y. 404. The accumulation could only con-tinue till the youngest grandchild living at the death of the testatrix -arrived at the age of twenty-one years. 2 Gr. & H. §§ 1, 2, p. 482. If the grandchildren of the testatrix, born after her death, can share under the will, the distribution as to them also must take place as soon as the youngest grandchild living at the time of her death arrives at twenty-one years of age.
The judgment is affirmed.